Citation Nr: 0605352	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active service from January 1954 
to October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, denied the benefit 
sought on appeal.  Although the veteran appealed other issues 
from that rating decision, he only perfected his appeal with 
respect to the issue of entitlement to service connection for 
diabetes mellitus in his VA Form 9 submitted in February 
2004, and his appeal with respect to the issues of 
entitlement to service connection for hypertension and 
cataracts in correspondence submitted in April 2004 which was 
interpreted as a substantive appeal.  Service connection was 
granted for diabetes mellitus in an August 2005 rating 
decision and the veteran withdrew his appeal of the denial of 
service connection for cataracts in a letter received in 
August 2005.  As such, the only issue remaining on appeal is 
as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not begin during service or within one 
year of discharge from service.

3.  The veteran is not currently diagnosed as having 
hypertension as a result of diabetes mellitus.




CONCLUSION OF LAW

Hypertension was not incurred in service or presumed to have 
been incurred in service nor is it due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice prior to the AOJ 
decision here on appeal, in keeping with Pelegrini.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The veteran specifically withdrew his request for 
a hearing before the Board in a letter dated in August 2005.  
Although the veteran requested that a physical examination be 
scheduled, the Board finds that VA is not required to provide 
an examination in this case because the service medical 
records do not include a diagnosis of hypertension and the 
medical evidence of record is current through July 2005 and 
does not include a diagnosis of hypertension.  See 38 C.F.R. 
§ 3.159(c)(4).  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserts that he developed hypertension as a 
result of diabetes mellitus that developed because of his 
exposure to herbicides during service in the Republic of 
Vietnam.  The veteran is currently service-connected for 
diabetes mellitus.  His treatment records, however, only 
include a reference to a history of hypertension, but do not 
include a diagnosis of the disorder.  The treatment records 
do not include a diagnosis of hypertension as secondary to 
diabetes mellitus.

Service medical records show blood pressure readings of 
122/82 and 126/84 upon examination in June 1977.  There is no 
evidence of blood pressure readings within one year of 
discharge from service.  Current VA treatment records show 
blood pressure readings as follows:  June 2002, 144/74; 
September 2002, 150/66; March 2003, 144/73; August 2003, 
137/62; January 2004, 127/60; June 2004, 142/68; October 
2004, 127/60; March 2005, 143/77; July 2005, 127/61.  Current 
private treatment records include reports of regular check-
ups for various problems and hypertension is never mentioned 
either in current complaints or medical history.  Blood 
pressure readings in private records include: November 2001, 
156/79 and 140/70; June 2003, 134/66 and 110/60.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

The veteran seeks service connection for hypertension which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
As such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in October 1977, the 
evidence must show that hypertension manifest to a degree of 
ten percent by October 1978, in order for service connection 
to be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For rating purposes, the term 
hypertension means that the diastolic blood pressure reading 
is predominantly 90mm or greater; isolated systolic 
hypertension means that the systolic blood pressure reading 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

Given the evidence as outlined above, the Board finds that 
hypertension was not incurred during service or within one 
year of discharge from service as there is no medical 
evidence reflecting a diagnosis of hypertension during that 
time frame nor any evidence of blood pressure readings that 
meet the definition of hypertension for VA rating purposes.  
As such, service connection for hypertension is denied on a 
direct and on a presumptive basis.


The medical evidence clearly shows that the veteran is 
diagnosed as having diabetes mellitus and has reported in 
recent years that he has hypertension for which treatment is 
not required.  The blood pressure readings included in the 
treatment records, however, do not meet criteria for a 
diagnosis so hypertension for VA rating purposes.  
Additionally, the notations of hypertension in the treatment 
records are by history only and the medical evidence does not 
include a diagnosis of hypertension or, more importantly, a 
diagnosis of hypertension secondary to diabetes mellitus.  
The veteran's statements that he has hypertension, standing 
on their own, are insufficient to establish a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Accordingly, the Board finds that the veteran does not have 
hypertension that is due to a service-connected disability.  
Therefore, service connection for hypertension is also denied 
on a secondary basis.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


